 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   JIAME CALDERON, an individual; RC, a         Case No. 1:17-cv-00040-BAM
     minor child; MC, a minor child; MC, a
11   minor child,                                 ORDER SETTING SETTLEMENT
                                                  CONFERENCE AND SETTLEMENT
12                     Plaintiffs,                INSTRUCTIONS
13          v.                                   Date:          February 12, 2020
                                                 Time:          11:00 a.m.
14   ADANNA IKEDILO, M.D., et al.,               Courtroom:     Courtroom 9
                                                 Judge:         Hon. Stanley A. Boone
15                     Defendants.
16

17
            Pursuant to the agreement of the parties, a settlement conference is SET for February 12,
18
     2020, at 11:00 a.m. in Courtroom 9 before Magistrate Judge Stanley A. Boone at the U.S. District
19
     Court, 2500 Tulare Street, Fresno, California 93721. Unless otherwise permitted in advance by
20
     the Court, the attorneys who will try the case shall appear at the Settlement Conference with
21
     the parties and the person or persons having full authority to negotiate and settle the case on
22
     any terms at the conference.
23
            Confidential Settlement Conference Statement: At least seven (7) court days prior to the
24
     Settlement Conference, the parties shall submit a Confidential Settlement Conference Statement
25
     directly to Judge Boone’s chambers by e-mail to SABOrders@caed.uscourts.gov. The statement
26
     should not be filed with the Clerk of the Court nor served on any other party, although the
27
     parties may file a Notice of Lodging of Settlement Conference Statement. Each statement shall
28
                                                    1
 1   be clearly marked “confidential” with the date and time of the Settlement Conference indicated

 2   prominently thereon.

 3          The Confidential Settlement Conference Statement shall include the following:

 4                  A.      A brief statement of the facts of the case.

 5                  B.      A brief statement of the claims and defenses, i.e., statutory or other

 6                          grounds upon which the claims are founded; a forthright evaluation of the

 7                          parties’ likelihood of prevailing on the claims and defenses; and a

 8                          description of the major issues in dispute.

 9                  C.      A summary of the proceedings to date.

10                  D.      An estimate of the cost and time to be expended for further discovery,

11                          pretrial and trial.

12                  E.      The relief sought.

13                  F.      The party’s position on settlement, including present demands and offers

14                          and a history of past settlement discussions, offers and demands.

15          The Court will vacate the settlement conference if the Court finds the settlement

16   conference will be neither productive nor meaningful to attempt to resolve all or part of this case.

17   As far in advance of the settlement conference as possible, a party shall inform the Court and

18   other parties that it believes the case is not in a settlement posture so the Court may vacate or

19   reset the settlement conference.       Otherwise the parties shall proceed with the settlement

20   conference in good faith to attempt to resolve all or part of the case.
21
     IT IS SO ORDERED.
22

23      Dated:     January 22, 2020                            /s/ Barbara     A. McAuliffe         _
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       2
